Citation Nr: 1425026	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for low back condition, degenerative disc and sciatica.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1984 to July 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case has since been transferred to the RO in Roanoke, Virginia.

In November 2012, the Veteran presented testimony in a central office hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In November 2012, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).   However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence reflects that the Veteran may be unemployable due to his service-connected spine disability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 




The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected back disorder in May 2012.  The Veteran testified that his disorder has continued to worsen.  Additionally, review of the May 2012 examination report does not show when pain starts on repetitive motion testing.  Accordingly, the Veteran should be afforded an updated examination on remand.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support the claim for a TDIU. 

2. Schedule the Veteran for an examination in order to determine the current level of severity of his low back condition, degenerative disc and sciatica.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's low spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on any neurological abnormalities associated with the low spine disability, to include but not limited to bladder or bowel impairment.   

The examiner should also address the impact of the Veteran's low spine disability on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

3. Readjudicate the Veteran's increased rating claim for low back condition, degenerative disc and sciatica, and adjudicate a TDIU considering any neurological manifestations.  If the claims remain denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



